STATON, Judge,
dissenting.
I respectfully dissent. The majority correctly frames the issue in terms of "whether the reference to 'standard terms and conditions of sale' contained in the order sent by Electric must be taken to mean Eagle's terms printed on the attachment to its letter of July 21st." (Maj. op. 970). My departure from their reasoning occurs when they conclude that the trial court was not "required to make any such interpretation." (/d.) The reference to "standard terms and conditions of sale" originated in the quotation sent to Electric by Eagle.. To suggest Eagle was referring to any but its own terms and conditions is simply ludicrous. Even Electric never denied that the "standard terms and conditions of sale" were Eagle's terms; Electric merely denied they were made a part of the contract.
The majority speculates that the trial court "could properly have concluded that whatever the phrase 'standard terms and conditions of sale' was intended to mean, it clearly was not intended to negative the express agreement to protect Electric from consequential damage claims." (Id.) The intent relevant in contract matters is not some speculative intent, but rather the outward manifestation of intent. Crabtree v. Lee (1984), Ind.App., 469 N.E.2d 476, 479. We look to the manifestations of both parties' intent in the clear language of the contract. Where the terms of a contract are clear, the court merely applies its provisions. Scott v. Anderson Newspapers, Inc. (1985), Ind.App., 477 N.E.2d 553, 559, trans. denied.
In the case before us, there was no room for the trial court to make any interpretations regarding the contract. The express language of the contract makes it clear that Eagle would assume responsibility for the liquidated damages assessed by ISHC but would not be liable for any other consequential damages. Indeed, Eagle is only *972appealing the amount of consequential damages awarded to Electric in excess of the $52,000.00 liquidated damages assessed by ISHC. A trial court should not render a contract meaningless when its expressed terms convey a contrary meaning.
Furthermore, whether the trial court concluded that Electric's refusal to respond to Eagle's letter of July 21st did not constitute an acceptance is irrelevant to this case. Clearly, the conduct of the parties established a contract. Accordingly, pursuant to 1.C. 26-1-2-207(8), "the terms of the particular contract consist of those terms on which the writings of the parties agree...." Electric incorporated Eagle's standard terms and conditions in its purchase order.
Obviously, the majority is influenced by the desire to reach an equitable result since Electric was merely serving as a middleman. However, in our quest for equitable results, we must not ignore the law.
As to pre-judgment interest, I would remand to the trial court to award interest upon the balance due, offset only by the $52,000.00 liquidated damages portion of Electric's counterclaim.